Order entered April 19, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00457-CV

                     IN RE MICHAEL RAMBERANSINGH, Relator

                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-54515-2010

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE